Title: From Francis Tornquist to University of Virginia Board of Visitors, 23 April 1825
From: Tornquist, Francis
To: University of Virginia Board of Visitors


Gentlemen,
Newyork
the 23th April 1825.—
Towards the close of last year, I had the pleasure of addressing the Honble Thos Jefferson in relation to a complete chemical, optical, and astronomical Apparatus, which a Brother-in-law of mine, residing in Europe, wishes to dispose of, and would be willing to sell it at a moderate Price.—I notified him to Send me a Catalogue, and in reply he forwarded that which you find inclosed. Being fully aware that there is only one mode of selling these articles to your College, I proceed to state the measures necessary to be adopted for that purpose.—I shall direct the Apparatus to be Shipp’d for this City at my own account, & risk, and would request, that as soon as the same shall have arrived here, you would be pleased to appoint two chemical and physical Professors of newyork, to whom might be added one from your College, should you deem it necessary, to send him round to assist at the Examination. after due inspection on the part of these Gentlemen, the sale might be effected in Conformity to such evaluation as they might judge fair and reasonable, and you would thus satisfy yourselves that the purchase had been made according to the intrinsic value of the articles in question.In case the Funds appropriated for the College should not be as yet forthcoming, I should have no objection to take in payment Bills at six or twelve months for the amount.—There are two reasons why they ought to be shipp’d to Newyk; the first is because at the place of Shipment there may be no vessel, (and most probably is not) bound for Baltimore; and Secondly, because if it should so, happen you do not finally purchase the appats, I would not know what to do with it in Baltimore, where as Newyork, being a large and considerable place there would be a chance of selling, if not the whole, at least apart of it.—If therefore, Gentlemen, you should find my proposition fair, and advantageous, please to acquaint me with your intentions, and allow me to insert in the Bill of lading that the articles are shipp’d by your Order for the use of your College; for without such permission I can not write for them, in as much as the Duties on such Instruments, & the freight on 226 Packages, being so very considerable, it would absolutely be a losing concern to have the apparatus forwarded to this Country,  in fact the Shipment would not pay the risk, and expence.—One packet for Europe being appointed to sail on the 1st and another on the 5th of may, I should wish to be favoured with an answer on this subject, as soon as convenientBe so obliging as to inform me of the Name of your College, and where it is located.—I have the honor to be Gentlemen Your most obedient humble ServtFrancis Tornquist agent for Widow Chemin & Brot Leghorn,  and Brother, & Brother-in-law to  Leers & Co  Camburgh.Direct Gente your Letter if you please to the care of messr T. V. Tennison & Co Newyork